Citation Nr: 0633194	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
status post left Achilles tendon injury, currently rated as 
30 percent disabling.

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

The Board remanded the case in August 2003 for additional 
development of the record.


FINDINGS OF FACT

1.  The residuals of the veteran's service-connected left 
Achilles tendon repair result in severe foot impairment but 
neither ankylosis nor loss of use of the left foot is 
demonstrated.  

2.  The veteran's service-connected low back disorder is not 
manifested by a severe limitation of lumbar motion; by a 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief; by an intervertebral disc syndrome 
manifested by incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; by neurologic symptoms warranting a separate 
rating; or by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less.  The lumbar spine is not 
ankylosed.

3.  The veteran is currently rated at 30 percent for the 
service-connected status post ruptured left Achilles tendon 
with calcification at the insertion of the tendon, by 
history, and degenerative changes, medial malleolus with spur 
formation and narrowing of the medial joint space; and at 20 
percent for the service-connected degenerative disc disease 
at L5-S1 and L4-L5 with degenerative joint disease of the 
lumbar spine.  The current combined rating is 40 percent.


4.  The veteran reportedly last worked in 1994; he has 
occupational experience as a carpenter and lead burner, and 
has a high school education.

5.  The veteran is not shown to be precluded from obtaining 
and maintaining substantially gainful employment solely due 
to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for residuals of status post left Achilles tendon 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic 
Codes 5270, 5271, 5284, 4.73, Diagnostic Code 5311 (2006).

2.  The criteria for the assignment of a rating in excess of 
20 percent for a low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Codes (Codes) 5242, 5243 
(2006), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 5292 (2003).

3.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  A 
notice letter dated in June 2004 informed the veteran what 
type of evidence was necessary to support his claims.  The 
claims were readjudicated in a February 2005 supplemental 
statement of the case, and in an August 2006 statement, the 
representative informed VA that the veteran had "no 
additional arguments at this time."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) include a duty to explain how an effective 
date is assigned.  The Court held that upon receipt of a 
claim 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with various 
forms of notice, to include that cited above, which notified 
him of what type of information and evidence was needed to 
substantiate his claims.  Notably, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite this failure, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Simply put because the preponderance of the evidence is 
against the appellant's claims for higher ratings and for 
TDIU benefits, any questions as to the appropriate effective 
date to be assigned are moot.

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Indeed, as there is not a 
scintilla of evidence that any failure on the part of VA to 
comply with the VCAA reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to decide this appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the notice provided since the 
September 2001 rating decision fulfilled the requirements of 
38 U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notice.  The actions taken by VA 
have cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Factual Background

Review of the veteran's service medical records reveals 
September 1970 clinical findings of non-radiating low back 
pain with slight left paravertebral spasm, and a March 1971 
diagnosis of a left Achilles tendon old laceration wound.

A private medical pain management program evaluation report, 
dated in March 1997, shows that the veteran was injured 
falling from a tower while working at the Radford Arsenal.  
He fractured his left acetabulum, left wrist, and right foot, 
and bruised his sciatic nerve.  

The diagnosis on VA examination of the feet in July 1998 was 
history of ruptured left Achilles tendon with calcification 
at the insertion of the Achilles tendon, decreased muscle 
mass, and multiple linear calcifications posterior to the 
left ankle.

In July 1998, the RO granted service connection and a 30 
percent rating for history of ruptured left Achilles tendon 
with calcification at the insertion of the tendon, decreased 
muscle mass, and multiple linear calcifications posterior to 
the left ankle.  The veteran did not express disagreement 
with this decision.  The 30 percent rating has remained in 
effect since.

A January 1999 letter from a private physician indicated that 
the veteran's left lower leg disorder aggravated his lower 
lumbar spine degenerative disc disease.  

The report of an April 1999 VA orthopedic examination 
includes a diagnosis of degenerative disc disease at L5-S1 
and L4-L5 with degenerative joint disease changes of the 
lumbar spine.  The examiner opined that the low back disorder 
was more likely than not due to his service-connected left 
ankle disorder and shortened right leg.  

Service connection for degenerative disc disease at L5-S1 and 
L4-L5 with degenerative joint disease of the lumbar spine was 
granted in June 1999, and a 20 percent rating was assigned.  
The veteran expressed disagreement with this decision in 
April 2000, and, later in April 2000, a statement of the case 
was issued.  The veteran did not perfect his appeal by 
supplying VA with a timely substantive appeal.  The 20 
percent rating has remained in effect since.

A May 2000 letter from the veteran's then attorney sought 
increased ratings for the above-mentioned two service-
connected disabilities, as well as for total compensation 
rating based on individual unemployability (TDIU) benefits.  
A VA Form 21-8940, received with the letter, shows that the 
veteran reportedly last worked in 1994, has occupational 
experience as a carpenter (and lead burner), and has a high 
school education.  The veteran's service-connected 
disabilities at that time were:  status post ruptured left 
Achilles tendon with calcification at the insertion of the 
tendon, by history, and degenerative changes, medial 
malleolus with spur formation and narrowing of the medial 
joint space (the disability was recharacterized, as shown, by 
way of a June 1999 RO rating decision) -- rated as 30 percent 
disabling; and degenerative disc disease at L5-S1 and L4-L5 
with degenerative joint disease of the lumbar spine - rated 
as 20 percent disabling.  The combined rating was 40 percent 
disabling.

An October 1999 Social Security Administration (SSA) 
Disability Determination and Transmittal form shows that the 
veteran's disability began in August 1998, and that the 
primary diagnosis was disorders of the back, and the 
secondary diagnosis was muscle atrophy of the left lower 
extremity.  The Board parenthetically notes that records used 
by SSA in its adjudication of the veteran's claim have been 
associated with the record, and reviewed.  

The report of a June 2000 VA general medical examination 
shows that while the veteran's left foot was normal with no 
tenderness, it was tender on the left heel at the Achilles 
attachment to the heel.  Left ankle pain was also reported.  
The veteran's back revealed no deformity, but was tender at 
L3-S1.  No muscle spasm was noted.  Lumbar spine range of 
motion examination showed no more than moderate disability.  
Neurological examination was noted to be normal.  The 
diagnoses included status post left ruptured Achilles tendon 
with calcification of the insertion of the tendon confirmed 
by X-ray with degenerative changes and spur formation of the 
medial malleolus of the left ankle, and degenerative disc 
disease at L5-S1 and L4-L5 with degenerative joint disease of 
the lumbar spine.  

VA outpatient treatment records dated in 2000 show that the 
veteran was treated on several occasions with lumbar epidural 
steroid injections.  

The report of a December 2003 VA orthopedic examination shows 
that the claims file was comprehensively reviewed by the 
examining physician.  The veteran complained of constant left 
hip, left ankle, and low back pain.  He complained of pain 
radiating into his left posterior thigh down to his left 
foot.  He complained of a weak left ankle, but added that it 
was not stiff, and that it did not swell.  He mentioned that 
it gave way, but did not lock.  He also complained of 
fatigability and lack of endurance.  Concerning his low back, 
the veteran asserted that he had stiffness, weakness, and 
muscle spasm.  

The December 2003 examination report also showed no left 
ankle swelling, crepitus, or laxity.  It was tender 
posteriorly.  Left ankle dorsiflexion was from 0 to 10 
degrees (active), 0 to 12 degrees (passive), and 0 to 15 
degrees (after fatiguing), all with no pain.  Left ankle 
plantar flexion was from 0 to 45 degrees actively, and 0 to 
47 passively and after fatiguing, all with no pain.  Light 
touch and pain were decreased anteriorly and laterally on the 
right thigh.  Both lower extremity strength findings were 
described as normal.  His back was tender at L3-L5.  Muscles 
were normal.  No muscle spasm was present.  The veteran's low 
back flexed forward 0 to 70 degrees actively, 0 to 75 degrees 
passively, and 0 to 82 degrees after fatiguing, all with 
pain.  Extension was from 0 to 20 degrees actively, 0 to 25 
degrees passively, and 0 to 27 degrees after fatiguing, all 
with pain.  Bilateral lateral flexion and bilateral rotation, 
each to both sides, were described as being from 0 to 40 
degrees actively, 0 to 45 degrees passively, and 0 to 47 
degrees after fatiguing, again, all with pain.  The examiner 
commented that the veteran's pain ceased when back testing 
stopped.  

X-ray examination showed moderate left ankle osteoarthritis 
involving the ankle joint and calcifications of the Achilles 
tendon.  The lumbosacral spine showed significant 
degenerative disc disease at L5-S1, and mild degenerative 
disc disease at L4-L5.  Significant degenerative joint 
disease changes at L4-L5 on the right side were also 
reported.  The supplied diagnoses were status post severance 
of the left Achilles tendon prior to active service with 
partial severance after service began, presently manifested 
by calcifications at the insertion of the Achilles tendon; 
and mild degenerative disc disease at L3-L4 (confirmed by MRI 
[magnetic resonance imaging] study with mild degenerative 
joint disease changes, right facet joint.  No disc herniation 
was shown, however, a right posterolateral disc bulge at L4-
L5 and mild degenerative joint disease changes at L5-S1 were 
also diagnosed.  

The examiner added that mild neurological impairment was 
present on the anterior right thigh, most likely due to the 
back disorder.  The examiner reiterated that muscle spasm was 
not present, and added that when the veteran was exercised to 
fatigue he actually improved in function.  He added that the 
veteran had no loss of function due to additional exercise 
performed.  The lumbar spine disorder was not noted to have 
produced any incapacitating episodes or to have required bed 
rest prescribed by a physician.  Finally, the examiner opined 
that the veteran's service-connected left Achilles tendon and 
low back disorders alone did not render him unable to secure 
or find a substantially gainful occupation.  The examiner 
added that the veteran should be able to find some type of 
work that would not require heavy lifting, prolonged 
standing, or walking.  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As noted, the RO has assigned a 30 percent disability 
evaluation to the veteran's service-connected left Achilles 
tendon disorder under Diagnostic Code (Code) 5311.  Under, 
Code 5311, for injury to MG XI, the muscles that function to 
provide propulsion in plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee, the maximum schedular rating for severe muscle 
impairment is 30 percent rating.  See 38 C.F.R. § 4.73.

Although the veteran has been rated at the maximum allowed 
pursuant to the rating criteria found at 38 C.F.R. § 4.73, 
Code 5311, a different rating code may be more appropriate 
and may allow for a higher disability rating.

The normal range of motion of the ankle is from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Code 5271, the maximum schedular 
rating based on limitation of motion of the ankle is 20 
percent.

Under 38 C.F.R. § 4.71a, Code 5270, a 30 percent rating is 
assigned for ankylosis of the ankle in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
zero degrees and 10 degrees.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).

Under Code 5284, actual loss of use of the foot warrants a 40 
percent rating.

The term "loss of use" of the foot is defined at 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.

For the veteran's service-connected low back disorder, the RO 
has assigned a 20 percent rating pursuant to Codes 5292 and 
5293.  The criteria for rating disc disease and disabilities 
of the spine, generally were revised while the appeal was 
pending (effective September 23, 2002 and September 26, 2003, 
respectively).  From their effective dates, the veteran is 
entitled to a rating under the revised criteria.

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 20 percent rating 
was in order for a moderate intervertebral disc syndrome, 
with recurring attacks.  A 40 percent rating required a 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.

The criteria in effect prior to September 26, 2003 included 
38 C.F.R. § 4.71a, Code 5292 for ratings based on limitation 
of lumbar spine motion.  A 20 percent rating was warranted 
when limitation was moderate, and a 40 percent rating was 
warranted when limitation was severe.

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that an evaluation of 
20 percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provides:  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Evaluate neurologic disabilities separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.

The criteria for rating disabilities of the spine, were again 
revised effective September 26, 2003.  The revised criteria 
effective September 26, 2003 include 38 C.F.R. § 4.71a, Code 
5243, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees.  Note 2. following the 
General Rating Formula.

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2006), and 38 C.F.R. § 4.71a, 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis is not 
shown.  Ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  
If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a). 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Analysis

Residuals of Status Post Left Achilles Tendon Injury

The current 30 percent rating is the maximum schedular rating 
under either Codes 5284 or 5311.  The criterion for the next 
higher rating, 40 percent, under Code 5270 is ankylosis of 
the ankle, which has not been demonstrated.  See report of 
December 2003 VA orthopedic examination.  

A 40 percent rating is also assignable for actual loss of use 
of the foot, where no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis. 

While the veteran complained of left ankle pain, weakness, 
and instability in the course of his December 2003 VA 
orthopedic examination, the disorder is certainly not of such 
a severity that the remaining function of the foot could be 
accomplished equally as well as by an amputation stump.  

For these reasons, the preponderance of the evidence is 
against a rating higher than 30 percent for residuals of 
status post left Achilles tendon injury.

Low Back Disorder

The evidentiary record shows that on VA general medical 
examination in June 2000, as detailed above, range of motion 
testing of the veteran's low back did not approach the level 
of severity necessary for a finding of severe limitation of 
lumbar spine motion.  Consequently, the next higher, 40 
percent, rating under Code 5292 is not warranted.



Considering the rating of the disability as disc disease, 
under Code 5293 (prior to the September 2002 revision), a 
severe intervertebral disc disease was not reflected in the 
June 2000 VA general medical examination.  Notably, in June 
2000, no muscle spasm was noted and neurological examination 
was reported to be normal.  Essentially, objective evidence 
of such signs as recurring attacks with periodic muscle 
spasms, or a periodically absent ankle jerk was not 
clinically shown.

From September 2002, the disability may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243).  While the veteran 
reported in December 2003 that at times he needed to be in 
bed for a half of a week, medical evidence of physician 
prescribed bed rest is necessary before an "incapacitating 
episode" is found under the new criteria.  No such evidence 
is reflected by the clinical record.  Hence, there is no 
basis for rating based on incapacitating episodes.  The 
evidence does not show neurological symptoms that may be 
separately rated and combined with the rating for orthopedic 
disability.  

From September 26, 2003, the disability may also be rated 
under the General Formula for rating diseases/injuries of the 
spine.  However, the next higher rating would require a 
limitation of flexion to 30 degrees or less (with or without 
pain) or ankylosis.  Here, flexion was reported to be at 
least 70 degrees at the VA examination in December 2003.  
Ankylosis is neither shown nor alleged.

In light of the foregoing, the clinical findings reported do 
not warrant an increased rating for the veteran's low back 
disorder under any applicable criteria.  Hence, it must be 
denied.

TDIU

The Board notes that the veteran has a high school education, 
worked as a carpenter for many years, and claims to have last 
worked in 1994.  To this, the Board parenthetically observes 
that the veteran, as noted above, suffered a work-related 
injury in March 1997.  

The veteran is currently rated at 30 percent for the service-
connected status post ruptured left Achilles tendon with 
calcification at the insertion of the tendon, by history, and 
degenerative changes, medial malleolus with spur formation 
and narrowing of the medial joint space; and at 20 percent 
for the service-connected degenerative disc disease at L5-S1 
and L4-L5 with degenerative joint disease of the lumbar 
spine.  The current combined rating is 40 percent.  The 
veteran thus fails to satisfy the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disabilities alone are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, 
the issue is whether his service-connected left Achilles 
tendon injury residuals and low back disorder preclude him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The simple fact that a claimant is 
currently unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.



Concerning the veteran's ability to work, of significant note 
is the opinion rendered by the VA examiner who conducted the 
above-discussed VA December 2003 orthopedic examination.  In 
pertinent part, the physician opined that the veteran's 
service-connected disabilities alone did not render him 
unable to secure or find a substantially gainful occupation.  
The examiner added that the veteran should be able to find 
some type of work that would not require heavy lifting, 
prolonged standing, or walking.  

In essence, the record does not show that the veteran's 
service-connected disabilities alone result in functional 
limitations that preclude the performance of substantially 
gainful employment.  There is no competent evidence that he 
is unemployable due to his service-connected disorders alone.  
The claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 30 percent for residuals of status post 
left Achilles tendon injury is denied.  

A rating in excess of 20 percent for a low back disorder is 
denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


